IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE N. MATHIS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3791

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed September 24, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Willie N. Mathis, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DISMISSED.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.